Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Weldon Boyce Bridges, Appellant                       Appeal from the 159th District Court of
                                                      Angelina County, Texas (Tr. Ct. No. CR-
No. 06-12-00109-CR        v.                          27979). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Weldon Boyce Bridges, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 11, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk